Title: Thomas Jefferson to Quinette de Rochemont, 30 September 1817
From: Jefferson, Thomas
To: Quinette de Rochemont, Nicolas Marie


                    
                        Dear Sir
                        Monticello 
				  Sep. 30. 17.
                    
                    After an absence of six weeks I find, on my return to this place, the three pamphlets you were so kind as to send me. the letter accompanying them had been forwarded to me at Poplar forest near Lynchburg where I then was. I have read these pamphlets with great satisfaction. that of Pradt gives a detail of facts as interesting as they are authentic. it is rare that we get a peep behind the curtain of state; and a little truth now and then, to bring us back to the right road, is of great value. I wish we had as detailed an account of what passed on the 2d return of Louis XVIII. and of the views of different parties then. but indeed we want an entire and genuine history from the first usurpation of Bonaparte to his ultimate departure. I learn with great comfort the state of public sentiment as given us by Constant, and the Cardinal points to which it is directed. freedom of opinion, freedom of the press, trial by jury, Habeas corpus, and a representative branch in the legislature are the substantial bulwarks against oppression and misrule, which corruption only can undermine, as it has done in England. yet how lamentable the reflection that all these were offered, or could have been peaceably obtained in 1789. and that all that has happened since has been a mere waste of human afflictions. one good however will have been effected for the whole world. England will be reduced to her natural station, that in which we all should wish to see her, neither more nor less, & the ocean will be liberated from her monopoly.—Should curiosity or amusement tempt you again to take a course thro this part of the Union, it will give me the greatest pleasure to see you again at Monticello, and that you should find it agreeable as a point of rest from which to make excursions into such parts of our country as you might think worth seeing. permit me to place here my respects to your son, and to offer the same to yourself with assurances of the highest esteem & consideration
                    Th: Jefferson
                